IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CHARLES E. CARTER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-1322

DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Charles E. Carter, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee; Kenneth S. Steely, General
Counsel, and Gayla Grant, Assistant General Counsel, Department of Corrections,
Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.